



EXHIBIT 10.15
MASTER TRUST AGREEMENT
Between
 




ZIONS BANCORPORATION
And
FIDELITY MANAGEMENT TRUST COMPANY
 


ZIONS BANCORPORATION DEFERRED COMPENSATION
PLANS MASTER TRUST
Dated as of September 1, 2006
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Section 1.
Definitions
2


 
 
 
Section 2.
Trust
6


(a)
Establishment
6


(b)
Grantor Trust
7


(c)
Trust Assets
7


(d)
Non-Assignment
7


 
 
 
Section 3.
Payments to Sponsor
7


 
 
 
Section 4.
Disbursements
7


(a)
Directions from Administrator
7


(b)
Limitations
8


 
 
 
Section 5.
Investment of Trust
8


(a)
Selection of Investment Options
8


(b)
Available Investment Options
8


(c)
Investment Directions
8


(d)
Unfunded Status of Plan
8


(e)
Mutual Funds
9


 
(i)       Execution of Purchases and Sales
9


 
(ii)      Voting
9


(f)
Zions Common Stock in the Zion Bancorporation Restated Deferred Compensation
Plan
9


 
(i)       Acquisition Limit
10


 
(ii)      Duty
10








--------------------------------------------------------------------------------





 
 
 
 
 
(iii)     Purchases and Sales of Zions Common Stock
10


 
(iv)     Execution of Purchases and Sales of Units
11


 
(v)      Securities Law Reports
11


 
(vi)     Voting and Tender Offers
11


 
(vii)    General
12


 
(viii)  Conversion
12


(g)
Zions Preferred Stock in the Zion Bancorporation Restated Deferred Compensation
Plan
12


 
(i)       Acquisition Limit
12


 
(ii)      Duty
12


 
(iii)     Purchases and Sales of Zions Preferred Stock
13


 
(iv)     Execution of Purchases and Sales of Units
14


 
(v)      Securities Law Reports
14


 
(vi)     Voting and Tender Offers
14


 
(vii)    General
15


 
(viii)  Conversion
15


(h)
Zions Common Stock in the Zions Bancorporation Restated Deferred Compensation
Plan for Directors and the Restated Amegy Bancorporation, Inc. Non-Employees
Directors Deferred Fee Plan
15


 
(i)       Acquisition Limit
15


 
(ii)      Purchases and Sales of Zions Common Stock for Batch Activity
15


 
(iii)     Purchases and Sales of Zions Common Stock for Participant-Initiated
Exchanges (“Real Time” Trading)
16


 
(iv)     Use of an Affiliated Broker
17


 
(v)      Securities Law Reports
17


 
(vi)     Voting and Tender Offers
17


 
(vii)    General
17


 
(viii)  Conversion
17


 
(ix)     Nasdaq Subscriber Agreement
18


 
(i)       Trustee Powers
18



Fidelity Confidential
 
i





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
Section 6.
Recordkeeping and Administrative Services to Be Performed
19


(a)
General
19


(b)
Accounts
19


(c)
Inspection and Audit
19


(d)
Notice of Plan Amendment
19


(e)
Returns, Reports and Information
19


 
 
 
Section 7.
Compensation and Expenses
20


 
 
 
Section 8.
Directions and Indemnification
20


(a)
Identity of the Sponsor and the Administrator
20


(b)
Directions from the Sponsor and the Administrator
20


(c)
Directions from Participants
20


(d)
Indemnification
20


(e)
Survival
21


 
 
 
Section 9.
Resignation or Removal of Trustee
21


(a)
Resignation and Removal
21








--------------------------------------------------------------------------------





 
 
 
 
(b)
Termination
21


(c)
Notice Period
21


(d)
Transition Assistance
21


(e)
Failure to Appoint Successor
22


 
 
 
Section 10.
Successor Trustee
22


(a)
Appointment
22


(b)
Acceptance
22


(c)
Corporate Action
22


 
 
 
Section 11.
Resignation, Removal, and Termination Notices
22


 
 
 
Section 12.
Duration
22


 
 
 
Section 13.
Insolvency of Sponsor
23


 
 
 
Section 14.
Amendment or Modification
23


 
 
 
Section 15.
Electronic Services
23


 
 
 
Section 16.
Assignment
25


 
 
 
Section 17.
Force Majeure
25


 
 
 
Section 18.
Confidentiality
25


 
 
 
Section 19.
General
25


(a)
Performance by Trustee, its Agents or Affiliates
25


(b)
Entire Agreement
26


(c)
Waiver
26


(d)
Successors and Assigns
26


(e)
Partial Invalidity
26


(f)
Section Headings
26


(g)
Communications
26


(h)
Survival
26


(i)
Merger
27


 
 
 
Section 20.
Use of Data
27


 
 
 
Section 21.
Governing Law
27


(a)
Massachusetts Law Controls
27








--------------------------------------------------------------------------------





 
 
 
 
(b)
Trust Agreement Controls
27



Fidelity Confidential
 
ii
 
 
 
 
 
 
 
SCHEDULES
 
29


 
 
 
Schedule “A”
Recordkeeping and Administrative Services .
29


Schedule “B”
Fee Schedule
32


Schedule “C”
Investment Options
33


Schedule “D”
Operational Guidelines for Non-Fidelity Mutual Funds
35


Schedule “E”
Availabel Liquidity Procedures for Unitized Stock Funds
37



Fidelity Confidential
 
iii
TRUST AGREEMENT, dated as of the first day of September, 2006, between ZIONS
BANCORPORATION, a Utah corporation, having an office at One Main Street, Salt
Lake City, Utah 84111 (the “Sponsor”), and FIDELITY MANAGEMENT TRUST COMPANY, a
Massachusetts trust company, having an office at 82 Devonshire Street, Boston,
Massachusetts 02109 (the “Trustee”).
WITNESSETH:
WHEREAS, the Sponsor is the sponsor of the Zions Bancorporation Restated
Deferred Compensation Plan, the Zions Bancorporation Restated Deferred
Compensation Plan for Directors, and the Restated Amegy Bancorporation, Inc.
Non-Employees Directors Deferred Fee Plan (collectively and individually, the
“Plan”); and
WHEREAS, the Sponsor wishes to establish an irrevocable trust and to contribute
to the Trust assets that shall be held therein, subject to the claims of
Sponsor’s creditors in the event of Sponsor’s Insolvency, as herein defined,
until paid to Participants and their beneficiaries in such manner and at such
times as specified in the Plan; and
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of1974(“ERISA”);and
WHEREAS, it is the intention of the Sponsor to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and
WHEREAS, the Trustee is willing to hold and invest the aforesaid plan assets in
trust among several investment options selected by the Sponsor; and
WHEREAS, the Sponsor also wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and
WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator (as defined herein).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:
Section 1. Definitions.
The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:
(a) “Administrator”
“Administrator” shall mean the Sponsor.
(b) “Agreement”





--------------------------------------------------------------------------------





“Agreement” shall mean this Trust Agreement, and the Schedules and/or Exhibits
attached hereto, as the same may be amended and in effect from time to time.
Fidelity Confidential
2(c) “Available Liquidity”
“Available Liquidity” shall mean the amount of short-term investments held in
the Stock Fund decreased by any outgoing cash for expenses then due including
payables for loan principals and obligations for pending stock purchases, and
increased by incoming cash (such as contributions, exchanges in) and to the
extent credit is available and allocable to the Stock Fund, receivables for
pending stock sales.
(d) “Business Day”
“Business Day” shall mean each day the NYSE is open. The closing of a Business
Day shall mean the NYSE’s normal closing time of 4:00 p.m.(ET), however, in the
event the NYSE closes before such time or alters its closing time, all
references to the NYSE closing time shall mean the actual or altered closing
time of the NYSE.
(e) “Closing Price”
“Closing Price” shall mean either (1) the closing price of the stock on the
principal national securities exchange on which the stock is traded or, in the
case of stocks traded over the counter, the last sale price of the day; or if
(1) is unavailable, (2) the latest available price as reported by the principal
national securities exchange on which the stock is traded or, for an over the
counter stock, the last bid price prior to the close of the New York Stock
Exchange (generally 4.00 p.m. Eastern time).
(f) “Code”
“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.
(g) “Confidential Information”
“Confidential Information” shall mean (individually and collectively)
proprietary information of the parties to this Trust Agreement, including but
not limited to, their inventions, know how, trade secrets, business affairs,
prospect lists, product designs, product plans, business strategies, finances,
fee structures, etc.
(h) “EDT”
“EDT” shall mean electronic data transfer.
(i) “Electronic Services”
“Electronic Services” shall mean communication and services made available via
electronic media.
(j) “ERISA”
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.
Fidelity Confidential
3(k) “External Account Information”
“External Account Information” shall mean account information, including
retirement savings account information, from third party websites or other
websites maintained by Fidelity or its affiliates.
(I) “Fidelity Mutual Fund”
“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.
(m) “FIFO”
“FIFO” shall mean First In First Out.
(n) “FIIOC”
“FIIOC” shall mean Fidelity Investments Institutional Operations Company, Inc.
(o) “ln Good Order”
“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.
(p) “lnsolvency”
“Insolvency” shall mean (i) Sponsor is unable to pay its debts as they become
due, or (ii) Sponsor is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.
(q) “Insolvent”
“Insolvent” shall mean (i) Sponsor is unable to pay its debts as they become
due, or (ii) Sponsor is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.
(r) “Losses”
“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.
(s) “Mutual Fund”





--------------------------------------------------------------------------------





“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.
(t) “NAV”
“NAV” shall mean Net Asset Value.
(u) “NFSLLC”
“NFSLLC” shall mean National Financial Services LLC.
Fidelity Confidential
4(v) “Non-Fidelity Mutual Fund”
“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.
(w) “NYSE”
“NYSE” shall mean the New York Stock Exchange.
(x) “Participant”
“Participant” shall mean, with respect to the Plan, any employee (or former
employee) with an account under the Plan, which has not yet been fully
distributed and/or forfeited, and shall include the designated beneficiary(ies)
with respect to the account of any deceased employee (or deceased former
employee) until such account has been fully distributed and/or forfeited.
(y) “Participant Recordkeeping Reconciliation Period”
“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.
(z) “PIN”
“PIN” shall mean personal identification number.
(aa) “Plan”
“Plan” shall mean, collectively and individually, the Zions Bancorporation
Restated Deferred Compensation Plan, the Zions Bancorporation Restated Deferred
Compensation Plan for Directors, and the Restated Amegy Bancorporation, Inc.
Non-Employees Directors Deferred Fee Plan.
(bb) “Plan Administration Manual”
“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time.
(cc) “Plan Sponsor Webstation”
“Plan Sponsor Webstation” shall mean the graphical windows based application
that provides current Plan and Participant information including indicative
data, account balances, activity and history.
(dd) “Reporting Date”
“Reporting Date” shall mean the last day of each fiscal quarter of the Plan and,
if not on the last day of fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to this Agreement or the date as of which this
Agreement terminates pursuant to Section 9 hereof.
(ee) “SEC”
“SEC” shall mean the Securities and Exchange Commission.
Fidelity Confidential
5(ff) “Specified Hierarchy”
“Specified Hierarchy” shall mean the Stock Fund processing order set forth in
Schedule “E”, that gives precedence to distributions, and withdrawals, and
otherwise on a FIFO basis.
(gg) “Sponsor”
“Sponsor” shall mean Zions Bancorporation, a Utah corporation, or any successor
to all or substantially all of its businesses which, by agreement, operation of
law or otherwise, assumes the responsibility of the Sponsor under this
Agreement.
(hh) “Trust”
“Trust” shall mean the Zions Bancorporation Deferred Compensation Plans Master
Trust, being the trust established by the Sponsor and the Trustee pursuant to
the provisions of this Agreement.
(ii) “Trustee”
“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business as
described in Section 10. The term Trustee shall also include any successor
trustee appointed pursuant to Section 10 to the extent such successor agrees to
serve as Trustee under this Agreement.
(jj) “VRS”
“VRS” shall mean Voice Response System.
(kk) “Zions Common Stock”





--------------------------------------------------------------------------------





“Zions Common Stock” shall mean the common stock of the Sponsor, or such other
publicly-traded stock of the Sponsor, or such other publicly-traded stock of the
Sponsor’s affiliates.
(ll) “Zions Preferred Stock”
“Zions Preferred Stock” shall mean the preferred stock of the Sponsor, or such
other publicly-traded stock of the Sponsor, or such other publicly-traded stock
of the Sponsor’s affiliates.
(mm) “Zions Common Stock Fund”
“Zions Common Stock Fund” shall mean the investment option consisting primarily
of Zions Common Stock and cash or short-term liquid investments.
(nn) “Zions Preferred Stock Fund”
“Zions Preferred Stock Fund” shall mean the investment option consisting
primarily of Zions Preferred Stock and cash or short-term liquid investments.
Section 2. Trust.
(a) Establishment.
The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of money or other property acceptable to the Trustee in its sole
discretion, as contributed by the Sponsor or transferred from a previous trustee
under the Plan, such additional sums
Fidelity Confidential
6of money or other property as shall from time to time be delivered to the
Trustee under the Plan, all investments made therewith and proceeds thereof, and
all earnings and profits thereon, less the payments that are made by the Trustee
as provided herein, without distinction between principal and income. The
Trustee hereby accepts the Trust on the terms and conditions set forth in this
Agreement. In accepting this Trust, the Trustee shall be accountable for the
assets received by it, subject to the terms and conditions of this Agreement.
(b) Grantor Trust.
The Trust is intended to be a grantor trust, of which the Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as amended, and shall be construed accordingly.
(c) Trust Assets.
The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Sponsor and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants and their beneficiaries shall have no claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plan and this Agreement shall be mere unsecured contractual rights of
Participants and their beneficiaries against the Sponsor. Any assets held by the
Trust will be subject to the claims of the Sponsor’s general creditors under
federal and state law in the event of Sponsor’s Insolvency.
(d) Non-Assignment.
Benefit payments to Participants and their beneficiaries funded under this Trust
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered, or subjected to attachment, garnishment, levy, execution,
or other legal or equitable process.
Section 3. Payments to Sponsor.
Except as provided under this Agreement, the Sponsor shall have no right to
retain or divert to others any of the Trust assets before all payment of
benefits have been made to Participants pursuant to the terms of the Plan.
Section 4. Disbursements.
(a) Directions from Administrator.
The Trustee shall disburse monies for benefit payments in the amounts that the
Administrator directs from time to time in writing to: (i) employee Participants
and their beneficiaries; and (ii) non-employee directors and their
beneficiaries. The Trustee shall: (i) not disburse monies to any non-employees
or other persons not described in this subsection (a), including but not limited
to non-resident alien participants, who are required to receive any form other
than IRS Form W-2 or IRS Form 1099; and (ii) not be responsible for ascertaining
whether the Administrator’s direction complies with the terms of the Plan or of
any applicable law. The Trustee shall be responsible for Federal or State income
tax reporting or withholding with respect to such Plan benefits and shall
provide, as appropriate, an IRS Form W-2 (Wage and Tax Statement), 1099-R,
1099-Misc or 1042-S. However, the Sponsor shall be required to properly identify
any Participants and update appropriate Participant indicative data fields
relating to the special tax status of any Participant who receives any of the
above-referenced forms other than an IRS Form W-2. The Trustee shall not be
responsible for FICA (Social Security and Medicare), or any Federal or State
unemployment or local tax with respect to Plan distributions.
Fidelity Confidential
7(b) Limitations.
The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. The
Trustee shall not be required to make any disbursement in cash or shares unless
the Administrator has provided a written direction as to the assets to be
converted to cash or shares for the purpose of making the disbursement.
Section 5. Investment of Trust.
(a) Selection of Investment Options.
The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.
(b) Available Investment Options.
The Sponsor shall direct the Trustee as to what investment options the Trust
shall be invested in (i) during the Participant Recordkeeping Reconciliation
Period, and (ii) following the Participant Recordkeeping Reconciliation Period,
subject to the following limitations. The Sponsor may determine to offer as
investment options only (i) Mutual Funds, (ii) Zions Common Stock; and
(iii) Zions Preferred Stock; provided, however, that the Trustee shall not be
considered a fiduciary with investment discretion. The Sponsor may add or remove
investment options with the consent of the Trustee to reflect administrative
concerns, including but not limited to platform incapability, and upon mutual
amendment of this Agreement and the Schedules thereto, to reflect such
additions.
(c) Investment Directions.
The Sponsor shall direct the Trustee as to how to invest the assets held in the
Trust. In order to provide for an accumulation of assets comparable to the
contractual liabilities accruing under the Plan, the Sponsor may direct the
Trustee in writing to invest the assets held in the Trust to correspond to the
hypothetical investments made for Participants in accordance with their
direction under the Plan. In such cases, Participants may provide directions
with respect to their hypothetical investments under the Plan by use of the
system maintained for such purposes by the Trustee or its agents, as may be
agreed upon from time to time by the Sponsor and the Trustee, and shall be
processed in accordance with the fund exchange provisions set forth in the Plan
Administration Manual. The Trustee shall not be liable for any loss or expense
that arises from a Participant’s exercise or non-exercise of rights under this
Section 5(c) over the assets in the Participant’s hypothetical accounts. In the
event that the Trustee fails to receive a proper direction, the assets in
question shall be invested in the investment option set forth for such purpose
on Schedule “C” until the Trustee receives a proper direction.
(d) Unfunded Status of Plan
The Sponsor’s designation of available investment options, the maintenance of
hypothetical accounts for each Participant, the crediting of investments gains
(or losses) to such accounts, and the exercise by Participants of any powers
relating to investments under this Agreement are solely for the purpose of
providing a mechanism for measuring the obligation of the Sponsor to any
particular Participant under the applicable Plan. As provided in this Agreement,
no Participant will have any preferential claim to or beneficial ownership
interest in any asset or investment held in the Trust, and the rights of any
Participant under the applicable Plan and this Agreement are solely those of an
unsecured general creditor of the Sponsor with respect to the benefits of the
Participant under the Plan.
Fidelity Confidential
8(e) Mutual Funds.
On the effective date of this Agreement, in lieu of receiving a printed copy of
the prospectus for each Fidelity Mutual Fund selected by the Sponsor as a Plan
investment option or short-term investment fund, the Sponsor hereby consents to
receiving such documents electronically. The Sponsor shall access each
prospectus on the internet after receiving notice from the Trustee that a
current version is available online at a website maintained by the Trustee or
its affiliate. Trustee represents that on the effective date of this Agreement,
a current version of each such prospectus is available at
https://www.fidelity.com or such successor website as Trustee may notify the
Sponsor of in writing from time to time. The Sponsor represents that it has
accessed/will access each such prospectus as of the effective date of this
Agreement at https://www.fidelity.com or such successor website as Trustee may
notify the Sponsor of in writing from time to time. Transactions involving
Non-Fidelity Mutual Funds shall be executed in accordance with the operational
guidelines set forth in Schedule “D” attached hereto.
Trust investments in Mutual Funds shall be subject to the following limitations:
(i) Execution of Purchases and Sales.





--------------------------------------------------------------------------------





Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Sponsor In Good Order all
information and documentation necessary to accurately effect such transactions
and (if applicable) wire transfer of funds.
Exchanges of Mutual Funds shall be processed in accordance with the fund
exchange provisions set forth in the Plan Administration Manual.
(ii) Voting.
At the time of mailing of notice of each annual or special stockholders’ meeting
of any Mutual Fund, the Trustee shall send a copy of the notice and all proxy
solicitation materials to the Sponsor, together with a voting direction form for
return to the Trustee or its designee. The Trustee shall vote the shares held in
the Trust in the manner as directed by the Sponsor. The Trustee shall not vote
shares for which it has received no corresponding directions from the Sponsor.
The Sponsor shall also have the right to direct the Trustee as to the manner in
which all shareholder rights, other than the right to vote, shall be exercised.
The Trustee shall have no further duty to solicit directions from the Sponsor.
(f) Zions Common Stock in the Zion Bancorporation Restated Deferred Compensation
Plan.
Trust investments in Zions Common Stock shall be made via the Zions Common Stock
Fund. Investments in the Zions Common Stock Fund shall consist primarily of
shares of Zions Common Stock. The Zions Common Stock Fund shall also include
cash or short-term liquid investments, in accordance with this paragraph, in
amounts designed to satisfy daily Participant exchange or withdrawal requests.
Such holdings will include Colchester Street Trust: Money Market Portfolio:
Class I or such other Mutual Fund as agreed to in writing by the Sponsor and
Trustee. The Sponsor shall, after consultation with the Trustee, establish and
communicate to the Trustee in writing a target percentage for such short-term
liquid investments. Subject to its ability to execute open-market trades in
Zions Common Stock or to otherwise trade with the Sponsor, the Trustee shall be
responsible for ensuring that the short-term investments held in the Zions
Common Stock Fund falls within the agreed upon range over time. Each
Participant’s hypothetical interest in the Zions Common Stock Fund under the
Plan shall be measured in units of participation, rather than shares of Zions
Common Stock. Such units shall represent a hypothetical proportionate interest
in all of the assets of the Zions Common Stock Fund,
Fidelity Confidential
9which includes shares of Zions Common Stock, short-term investments and at
times, receivables and payables (such as receivables and payables arising out of
unsettled stock trades). The Trustee shall determine a NAV for each unit
outstanding of the Zions Common Stock Fund. Valuation of the Zions Common Stock
Fund shall be based upon: (a) the Closing Price, or; (b) the price determined in
good faith by the Trustee. The NAV shall be adjusted for gains or losses
realized on sales of Zions Common Stock, appreciation or depreciation in the
value of those shares owned, dividends paid on Zions Common Stock to the extent
not used to purchase additional units of the Zions Common Stock Fund for
affected participants, and interest on the short-term investments held by the
Zions Common Stock Fund, payables and receivables for pending stock trades,
receivables for dividends not yet distributed, and payables for other expenses
of the Zions Common Stock Fund, including principal obligations, if any, and
expenses that, pursuant to Sponsor direction, the Trustee accrues or pays from
the Zions Common Stock Fund.
(i) Acquisition Limit.
Pursuant to the Plan, the Trust may be invested in Zions Common Stock to the
extent necessary to comply with investment directions under this Agreement. The
Sponsor shall be responsible for providing specific direction on any acquisition
limits required by the Plan or applicable law.
(ii) Duty.
The Sponsor shall continually monitor the suitability of acquiring and holding
Zions Common Stock. The Trustee shall not be liable for any loss or expense
which arises from the directions of the Sponsor with respect to the acquisition
and holding of Zions Common Stock, unless it is clear on their face that the
actions to be taken under those directions would be prohibited by any applicable
law or would be contrary to the terms of this Agreement.
(iii) Purchases and Sales of Zions Common Stock.
Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Common Stock.
(A) Open Market Purchases and Sales.
Purchase and sales of Zions Common Stock shall be made on the open market in
accordance with the Trustee’s standard trading guidelines, as they may be
amended by the Trustee from time to time, as necessary to honor exchange and
withdrawal activity and to maintain the target cash percentage for the Zions
Common Stock Fund, provided that:
(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or





--------------------------------------------------------------------------------





(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Zions Common Stock is traded, or any other judicial or regulatory body
from purchasing or selling any or all of the shares required to be purchased or
sold on such day,
then, under the circumstances set forth in either (1) or (2), the Trustee shall
purchase or sell such shares as soon thereafter as administratively feasible.
(B) Purchases and Sales from or to Sponsor.
If directed by the Sponsor in writing prior to the trading date, the Trustee may
purchase or sell Zions Common Stock from or to the Sponsor if the purchase or
sale is for adequate consideration and no commission is charged. If Sponsor
contributions (employer) or contributions made by the Sponsor to hypothetical
Participants’ accounts under the Plan are to be invested in Zions Common Stock,
the Sponsor may transfer Zions Common Stock in lieu of cash to the Trust.
Fidelity Confidential
10(C) Use of Brokers.
The Sponsor hereby directs the Trustee to use brokers unaffiliated with the
Trustee as the Trustee deems appropriate to provide brokerage services in
connection with any purchase or sale of Zions Common Stock to correspond with
directions provided by Participants with respect to the Participant’s
proportional hypothetical investment in the Zions Common Stock Fund under the
Plan. Commissions on the purchase and sale of Zions Common Stock shall be
charged back to the Zions Common Stock Fund.
(iv) Execution of Purchases and Sales of Units
Unless otherwise directed in writing pursuant to directions that the Trustee can
administratively implement, purchases and sales of units shall be made as
follows:
(A) Subject to subparagraphs (B) and (C) below, purchases and sales of units in
the Zions Common Stock Fund (other than for exchanges) shall be made on the date
on which the Trustee receives from the Administrator In Good Order all
information, documentation, and wire transfers of funds (if applicable),
necessary to accurately effect such transactions. Exchange transaction requests
received before the close of the market (generally 4:00 p.m. (ET)) on any
Business Day will receive that day’s trade date if Available Liquidity is
sufficient to honor the trade after Specified Hierarchy rules are applied.
Requests received after the close of the market on any Business Day (or on any
day other than a Business Day) will be processed on a next Business Day basis,
subject to Available Liquidity for such day after application of Specified
Hierarchy rules.
(B) Aggregate sales of units in the Zions Common Stock Fund on any day shall be
limited to the Zions Common Stock Fund’s Available Liquidity for that day. In
the event that the requested sales exceed the Available Liquidity, then
transactions shall be processed giving precedence to distributions and
withdrawals, and otherwise on a FIFO basis, as provided in Schedule “E” (the
“Specified Hierarchy”). So long as the Zions Common Stock Fund is open for such
transactions, sales of units that are requested but not processed on a given day
due to insufficient Available Liquidity shall be suspended until Available
Liquidity is sufficient to honor such transactions in accordance with the
Specified Hierarchy.
(C) The Trustee shall close the Zions Common Stock Fund to sales or purchases of
units, as applicable, on any date on which trading in the Zions Common Stock has
been suspended or substantial purchase or sale orders are outstanding and cannot
be executed.
(v) Securities Law Reports.
The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust’s ownership of Zions Common
Stock, including, without limitation, any reports required under section 13 or
16 of the Securities Exchange Act of 1934, and shall immediately notify the
Trustee in writing of any requirement to stop purchases or sales of Zions Common
Stock pending the filing of any report. The Trustee shall provide to the Sponsor
such information on the Trust’s
ownership of Zions Common Stock as the Sponsor may reasonably request in order
to comply with Federal or state securities laws.
(vi) Voting and Tender Offers.
Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Sponsor Stock held under the
Trust. The Sponsor shall provide direction to the Trustee with respect to any
proxy voting, any tender or
Fidelity Confidential
11exchange offer, or any other similar shareholder right, and the Trustee shall
vote, tender or exchange shares of Sponsor Stock in accordance with timely,
written direction from the Sponsor. Unless otherwise required by applicable law,
the Trustee shall not take any action with respect to a vote, tender, exchange
or similar shareholder right in the absence of instruction from the Sponsor. For
these purposes, a timely direction is one that is received at a time that
reasonably allows the Trustee to exercise shareholder rights, through a
custodian, if applicable.
(vii) General.





--------------------------------------------------------------------------------





With respect to all shareholder rights, the Trustee shall follow the directions
of the Sponsor in accordance with the procedures described in (vi) above.
(viii) Conversion.
All provisions in this Section 5(f) shall also apply to any securities received
as a result of a conversion of Zions Common Stock.
(g) Zions Preferred Stock in the Zion Bancorporation Restated Deferred
Compensation Plan.
Trust investments in Zions Preferred Stock shall be made via the Zions Preferred
Stock Fund. Investments in the Zions Preferred Stock Fund shall consist
primarily of shares of Zions Preferred Stock. The Zions Preferred Stock Fund
shall also include cash or short-term liquid investments, in accordance with
this paragraph, in amounts designed to satisfy daily Participant exchange or
withdrawal requests. Such holdings will include Colchester Street Trust: Money
Market Portfolio: Class I or such other Mutual Fund as agreed to in writing by
the Sponsor and Trustee. The Sponsor shall, after consultation with the Trustee,
establish and communicate to the Trustee in writing a target percentage for such
short-term liquid investments. Subject to its ability to execute open-market
trades in Zions Preferred Stock or to otherwise trade with the Sponsor, the
Trustee shall be responsible for ensuring that the short-term investments held
in the Zions Preferred Stock Fund falls within the agreed upon range over time.
Each Participant’s hypothetical interest in the Zions Preferred Stock Fund under
the Plan shall be measured in units of participation, rather than shares of
Zions Preferred Stock. Such units shall represent a hypothetical proportionate
interest in all of the assets of the Zions Preferred Stock Fund, which includes
shares of Zions Preferred Stock, short-term investments and at times,
receivables and payables (such as receivables and payables arising out of
unsettled stock trades). The Trustee shall determine a NAV for each unit
outstanding of the Zions Preferred Stock Fund. Valuation of the Zions Preferred
Stock Fund shall be based upon: (a) the Closing Price, or; (b) the price
determined in good faith by the Trustee. The NAV shall be adjusted for gains or
losses realized on sales of Zions Preferred Stock, appreciation or depreciation
in the value of those shares owned, dividends paid on Zions Preferred Stock to
the extent not used to purchase additional units of the Zions Preferred Stock
Fund for affected participants, and interest on the short-term investments held
by the Zions Preferred Stock Fund, payables and receivables for pending stock
trades, receivables for dividends not yet distributed, and payables for other
expenses of the Zions Preferred Stock Fund, including principal obligations, if
any, and expenses that, pursuant to Sponsor direction, the Trustee accrues or
pays from the Zions Preferred Stock Fund.
(i) Acquisition Limit.
Pursuant to the Plan, the Trust may be invested in Zions Preferred Stock to the
extent necessary to comply with investment directions under this Agreement. The
Sponsor shall be responsible for providing specific direction on any acquisition
limits required by the Plan or applicable law.
(ii) Duty.
The Sponsor shall continually monitor the suitability of acquiring and holding
Zions Preferred Stock. The Trustee shall not be
Fidelity Confidential
12liable for any loss or expense which arises from the directions of the Sponsor
with respect to the acquisition and holding of Zions Preferred Stock, unless it
is clear on their face that the actions to be taken under those directions would
be prohibited by any applicable law or would be contrary to the terms of this
Agreement.
(iii) Purchases and Sales of Zions Preferred Stock.
Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Preferred Stock.
(A) Open Market Purchases and Sales.
Purchase and sales of Zions Preferred Stock shall be made on the open market in
accordance with the Trustee’s standard trading guidelines, as they may be
amended by the Trustee from time to time, as necessary to honor exchange and
withdrawal activity and to maintain the target cash percentage for the Zions
Preferred Stock Fund, provided that:
(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or
(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Zions Preferred Stock is traded, or any other judicial or regulatory
body from purchasing or selling any or all of the shares required to be
purchased or sold on such day,
then, under the circumstances set forth in either (1) or (2), the Trustee shall
purchase or sell such shares as soon thereafter as administratively feasible.
(B) Purchases and Sales from or to Sponsor.
If directed by the Sponsor in writing prior to the trading date, the Trustee may
purchase or sell Zions Preferred Stock from or to the Sponsor if the purchase or
sale is for adequate consideration and no commission is





--------------------------------------------------------------------------------





charged. If Sponsor contributions (employer) or contributions made by the
Sponsor to hypothetical Participants’ accounts under the Plan are to be invested
in Zions Preferred Stock, the Sponsor may transfer Zions Preferred Stock in lieu
of cash to the Trust.
(C) Use of an Affiliated Broker.
The Sponsor hereby directs the Trustee to use Fidelity Capital Markets, a
division of NFSLLC, to provide brokerage services in connection with any
purchase or sale of Zions Preferred Stock on the open market, except in
circumstances where the Trustee has determined, in accordance with its standard
trading guidelines or pursuant to Sponsor direction, to seek expedited
settlement of the trades. Fidelity Capital Markets shall execute such directions
directly or through its affiliates. The provision of brokerage services shall be
subject to the following:
(1) The Trustee will provide the Sponsor with periodic reports which summarize
all securities transaction-related charges incurred with respect to trades of
Zions Preferred Stock for such Plan.
(2) Any successor organization of Fidelity Capital Markets, through
reorganization, consolidation, merger or similar transactions, shall, upon
consummation of such transaction, become the successor broker in accordance with
the terms of this direction provision.
Fidelity Confidential
13(3) The Trustee and Fidelity Capital Markets shall continue to rely on this
direction provision until notified to the contrary. The Sponsor reserves the
right to terminate this direction upon written notice to Fidelity Capital
Markets (or its successor) and the Trustee, in accordance with this Agreement.
(iv) Execution of Purchases and Sales of Units
Unless otherwise directed in writing pursuant to directions that the Trustee can
administratively implement, purchases and sales of units shall be made as
follows:
(A) Subject to subparagraphs (B) and (C) below, purchases and sales of units in
the Zions Preferred Stock Fund (other than for exchanges) shall be made on the
date on which the Trustee receives from the Administrator In Good Order all
information, documentation, and wire transfers of funds (if applicable),
necessary to accurately effect such transactions. Exchange transaction requests
received before the close of the market (generally 4:00 p.m. (ET)) on any
Business Day will receive that day’s trade date if Available Liquidity is
sufficient to honor the trade after Specified Hierarchy rules are applied.
Requests received after the close of the market on any Business Day (or on any
day other than a Business Day) will be
processed on a next Business Day basis, subject to Available Liquidity for such
day after application of Specified Hierarchy rules.
(B) Aggregate sales of units in the Zions Preferred Stock Fund on any day shall
be limited to the Zions Preferred Stock Fund’s Available Liquidity for that day.
In the event that the requested sales exceed the Available Liquidity, then
transactions shall be processed giving precedence to distributions and
withdrawals, and otherwise on a FIFO basis, as provided in Schedule “E” (the
“Specified Hierarchy”). So long as the Zions Preferred Stock Fund is open for
such transactions, sales of units that are requested but not processed on a
given day due to insufficient Available Liquidity shall be suspended until
Available Liquidity is sufficient to honor such transactions in accordance with
the Specified Hierarchy.
(C) The Trustee shall close the Zions Preferred Stock Fund to sales or purchases
of units, as applicable, on any date on which trading in the Zions Preferred
Stock has been suspended or substantial purchase or sale orders are outstanding
and cannot be executed.
(v) Securities Law Reports.
The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust’s ownership of Zions
Preferred Stock, including, without limitation, any reports required under
section 13 or 16 of the Securities Exchange Act of 1934, and shall immediately
notify the Trustee in writing of any requirement to stop purchases or sales of
Zions Preferred Stock pending the filing of any report. The Trustee shall
provide to the Sponsor such information on the Trust’s ownership of Zions
Preferred Stock as the Sponsor may reasonably request in order to comply with
Federal or state securities laws.
(vi) Voting and Tender Offers.
Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Sponsor Stock held under the
Trust. The Sponsor shall provide direction to the Trustee with respect to any
proxy voting, any tender or exchange offer, or any other similar shareholder
right, and the Trustee shall vote, tender or exchange shares of Sponsor Stock in
accordance with timely, written direction from the Sponsor. Unless otherwise
required by applicable law, the Trustee shall not take any action with respect
to a vote, tender, exchange or similar shareholder right in the absence of
instruction from the Sponsor. For these purposes, a timely direction is one that
is received at a time that reasonably allows the Trustee to exercise shareholder
rights, through a custodian, if applicable.
Fidelity Confidential
14(vii) General.





--------------------------------------------------------------------------------





With respect to all shareholder rights, the Trustee shall follow the directions
of the Sponsor in accordance with the procedures described in (vi) above.
(viii) Conversion.
All provisions in this Section 5(g) shall also apply to any securities received
as a result of a conversion of Zions Preferred Stock.
 
(h)
Zions Common Stock in the Zions Bancorporation Restated Deferred Compensation
Plan for Directors and the Restated Amegy Bancorporation. Inc. Non-Employees
Directors Deferred Fee Plan.

Trust investments in Zions Common Stock shall be made via the Zions Common Stock
Fund. For the Zions Bancorporation Restated Deferred Compensation Plan for
Directors only, dividends received on shares of Zions Common Stock shall be
reinvested in additional shares of Zions Common Stock and allocated to
Participants’ accounts.
(i) Acquisition Limit.
Pursuant to the Plan, the Trust may be invested in Zions Common Stock to the
extent necessary to comply with investment directions under this Agreement. The
Sponsor shall be responsible for providing specific direction on any acquisition
limits required by the Plan or applicable law.
(ii) Purchases and Sales of Zions Common Stock for Batch Activity.
Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Common Stock for
contributions, loan repayments, distributions, loans, withdrawals, or any other
purchase or sale of Zions Common Stock related to a transaction that the Sponsor
has directed the Trustee in writing to implement on a batch basis (“batch
activity”).
(A) Open Market Purchases and Sales. Purchases and sales of Zions Common Stock
shall be made on the open market in accordance with the Trustee’s standard
trading guidelines, as they may be amended from time to time, as necessary to
honor batch activity. Such general rules shall not apply in the following
circumstances:
(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or
(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Zions Common Stock is traded, or any other regulatory or judicial body
from purchasing or selling any or all of the shares required to be purchased or
sold on such day.
In the event of the occurrence of a circumstance described in (1) or (2) above,
the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Sponsor
to deviate from the above purchase and sale procedures.
Fidelity Confidential
15(iii) Purchases and Sales of Zions Common Stock for Participant-Initiated
Exchanges (“Real Time” Trading)
Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Common Stock for Participant-initiated
exchanges.
(A) Purchases and Sales of Zions Common Stock. Purchases and sales of Zions
Common Stock associated with individual Participant-initiated exchanges into or
out of the Zions Common Stock Fund shall be made on the open market pursuant to
order types selected by the Participant in accordance with the Trustee’s
procedures for “Real Time Trading.” The Sponsor may instruct the Trustee to
limit the order types available to Participants.
(1) Automated Order Entry. Zions Common Stock trades associated with
Participant-initiated exchanges shall be sent to market as soon as
administratively feasible during regular trading hours via an electronic order
entry system, unless such trade is treated as a block trade. Such electronic
order entry system shall be deemed an Electronic Service for purposes of
Section 15 of this Agreement.
(2) Limitations on Trades: Cancellation of Exchange Requests. Trades rejected
under rules of the applicable securities exchange will not be executed. The
Trustee will not submit orders (or will cancel orders) for stock trades that
violate the Trustee’s procedures for “Real Time Trading”. The Trustee shall not
submit any trade order associated with a Participant-initiated exchange at any
time when the Zions Common Stock Fund has been closed to such activity. Trades
associated with Participant-initiated exchanges shall not be transacted at any
time when the regular market is closed, or when the SEC, the NYSE or principal
exchange on which the Zions Common Stock is traded, or any other regulatory or
judicial body has prohibited purchases or sales of any or all of the shares
requested to be traded pursuant to the Participant-initiated





--------------------------------------------------------------------------------





exchange. An exchange requested by the Participant shall be rejected or
cancelled, as the case may be, to the extent any accompanying trade is not
submitted, not executed or cancelled.
(B) Reserve Requirements for Exchanges Into Zions Common Stock Fund and
Corrective Sales. The Participant’s ability to initiate exchanges into the Zions
Common Stock Fund shall be subject to standard reserve requirements applicable
to the investment options used to fund the exchange, as established by the
Trustee from time to time (or such higher reserve requirements as may be
established by the Sponsor in written direction to the Trustee). Requests to
exchange into the Zions Common Stock Fund that exceed such reserves, and
accompanying trade orders, may be rejected or cancelled. In the event that a buy
trade associated with a request to exchange into Zions Common Stock is executed,
and there are insufficient assets to fund the trade in the designated account
which has been created to reflect such Participant’s investment requests, the
Trustee will liquidate investment options (including those held in other sources
eligible for liquidation) in the account which has been created to reflect such
Participant’s investment requests, pro rata. In the event that there are
sufficient assets in any other investment option within the account which has
been created to reflect such Participant’s investment requests, the Trustee
shall initiate a corrective sale, and shall debit the costs of such corrective
trade from the such account.
(C) Fractional Shares. Participants will be entitled to exchange out fractional
shares in the Zions Common Stock Fund only in connection with a request to
exchange out the entire balance in the account created to reflect such
Participant’s Zions Common Stock Fund holdings (or the entire balance in a
particular source, as applicable). Fractional shares will be transacted at the
price determined by the stock trade order selected by the Participant.
Fidelity Confidential
16(iv) Use of an Affiliated Broker.
For all purchases and sales of Zions Common Stock on the open market, whether
Participant-initiated or otherwise, the Sponsor hereby directs the Trustee to
use FBSLLC to provide brokerage services. Subject to the provisions of this
agreement, FBSLLC shall execute such trades directly or through any of its
affiliates. The provision of brokerage services shall be subject to the
following:
(1) Any successor organization of FBSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision. FBSLLC may assign its rights and obligations under this agreement to
any affiliate, provided that the assignee is bound by the terms hereof,
including the provisions concerning remuneration.
(2) The Trustee and FBSLLC shall continue to rely on this direction provision
until notified to the contrary. The Sponsor reserves the right to terminate this
direction upon written notice to FBSLLC (or its successors or assigns) and the
Trustee, in accordance with Section 11 of this Agreement.
(3) The Plan Sponsor acknowledges that FBSLLC (and its successors and assigns)
may rely upon this Trust Agreement in establishing an account in the name of the
Trustee for the Plan which reflects the investment choices of each Participant,
and in allowing each Participant to exercise limited trading authorization over
such account, to the extent of the balance in such account in the Zions Common
Stock Fund.
(v) Securities Law Reports.
The Named Fiduciary shall be responsible for filing all reports required under
Federal or state securities laws with respect to the Trust’s ownership of Zions
Common Stock, including, without limitation, any reports required under section
13 or 16 of the Securities Exchange Act of 1934, and shall immediately notify
the Trustee in writing of any requirement to stop purchases or sales of Zions
Common Stock pending the filing of any report. The Trustee shall provide to the
Sponsor such information on the Trust’s ownership of Zions Common Stock as the
Sponsor may reasonably request in order to comply with Federal or state
securities laws.
(vi) Voting and Tender Offers.
Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Zions Common Stock held under
the Trust. The Sponsor shall provide direction to the Trustee with respect to
any proxy voting, any tender or exchange offer, or any other similar shareholder
right, and the Trustee shall vote, tender or exchange shares of Zions Common
Stock in accordance with timely, written direction from the Sponsor. Unless
otherwise required by applicable law, the Trustee shall not take any action with
respect to a vote, tender, exchange or similar shareholder right in the absence
of instruction from the Sponsor. For these purposes, a timely direction is one
that is received at a time that reasonably allows the Trustee to exercise
shareholder rights, through a custodian, if applicable.
(vii) General.
With respect to all shareholder rights, in the case of Zions Common Stock, the
Trustee shall follow the procedures set forth in subsection (A), above.
(viii) Conversion.





--------------------------------------------------------------------------------





All provisions in this Section 5(h) shall also apply to any securities received
as a result of a conversion of Zions Common Stock.
Fidelity Confidential
17(ix) Nasdaq Subscriber Agreement.
The Sponsor represents that it has returned a properly executed “Nasdaq
Subscriber Agreement” to the Trustee. The Nasdaq Subscriber Agreement is
required by Nasdaq and allows Participants to receive information originating
from Nasdaq on a “real-time” basis, through devices controlled by the Trustee or
its affiliates.
(i) Trustee Powers.
The Trustee shall have the following powers and authority:
(i) Subject to this Section 5, to sell, exchange, convey, transfer, or otherwise
dispose of any property held in the Trust, by private contract or at public
auction. No person dealing with the Trustee shall be bound to see to the
application of
the purchase money or other property delivered to the Trustee or to inquire into
the validity, expediency, or propriety of any such sale or other disposition.
(ii) To cause any securities or other property held as part of the Trust to be
registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.
(iii) To keep that portion of the Trust in cash or cash balances as the Sponsor
or Administrator may, from time to time, deem to be in the best interest of the
Trust.
(iv) To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.
(v) To the extent a unitized option is included in the Plan, to borrow funds
from a bank or other financial institution not affiliated with the Trustee in
order to provide sufficient liquidity to process Plan transactions in a timely
fashion, provided that the cost of borrowing shall be allocated in a reasonable
fashion to the investment fund(s) in need of liquidity. The Sponsor acknowledges
that it has received the disclosure on the Trustee’s line of credit program and
credit allocation policy and a copy of the text of Prohibited Transaction
Exemption 2002-55 prior to executing this Agreement if applicable.
(vi) To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.
(vii) To employ legal, accounting, clerical, and other assistance as may be
required in carrying out the provisions of this Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor.
(viii) To do all other acts, although not specifically mentioned herein, as the
Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of the Trust.
Notwithstanding any powers granted to Trustee pursuant to this Agreement or to
applicable law, Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Code. The Trustee will file an annual fiduciary
return to the extent required by law.
Fidelity Confidential
18Section 6. Recordkeepinq and Administrative Services to Be Performed.
(a) General.
The Trustee shall perform those recordkeeping and administrative functions
described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations.
(b) Accounts.
The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of the last day of each Reporting Date. Within
thirty (30) days following each Reporting Date or within sixty (60) days in the
case of a Reporting Date caused by the resignation or removal of the Trustee, or
the termination of this Agreement, the Trustee shall file with the Administrator
a written account setting forth all investments, receipts, disbursements, and
other transactions effected by the Trustee between the Reporting Date and the
prior Reporting Date, and setting forth the value of the Trust as of the
Reporting Date. The Administrator shall use all reasonable efforts to bring to
the Trustee’s attention, as soon as possible, any concerns or objections it may
have relating to the accounts. Nothwithstanding the previous sentence, and
except as otherwise required under applicable law, upon the expiration of six
(6) months from the date of filing such account, the Trustee shall have no
liability or further accountability to anyone with





--------------------------------------------------------------------------------





respect to the propriety of its acts or transactions shown in such account,
except with respect to such acts or transactions as to which a written objection
shall have been filed with the Trustee within such six (6) month period.
(c) Inspection and Audit.
Prior to the termination of this Agreement, all records generated by the Trustee
in accordance with paragraphs (a) and (b) shall be open to inspection and audit,
by the Administrator or any persons designated by the Administrator, during the
Trustee’s
regular business hours. Upon the resignation or removal of the Trustee or the
termination of this Agreement, the Trustee shall provide to the Sponsor, at no
expense to the Sponsor, in the format regularly provided to the Sponsor, a
statement of each Participant’s account as of the resignation, removal, or
termination, and the Trustee shall provide to the Sponsor or the Plan’s new
recordkeeper such further records as are reasonable, at the Sponsor’s expense.
(d) Notice of Plan Amendment.
The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption, and on the Administrator providing the
Trustee, on a timely basis, with all the information the Trustee deems necessary
for the Trustee to perform the recordkeeping and administrative services and
such other information as the Trustee may reasonably request.
(e) Returns, Reports and Information.
Except as set forth in the Plan Reporting section of Schedule “A”, the
Administrator shall be responsible for the preparation and filing of all
returns, reports, and information required of the Trust or Plan by law. The
Trustee shall provide the Administrator with such information as the
Administrator may reasonably request to make these filings. The Administrator
shall also be responsible for making any disclosures to Participants required by
law.
Fidelity Confidential
19Section 7. Compensation and Expenses.
Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with Schedule “B.” Fees for
services are specifically outlined in Schedule “B” and are based on any
assumptions identified therein. The Trustee shall maintain its fees for three
(3) years; provided, however, in the event that the Plan characteristics
referenced in the assumptions outlined in Schedule “B” change significantly by
either falling below or exceeding current or projected levels, such fees may be
subject to revision, upon mutual renegotiation. To reflect increased operating
costs, Trustee may once each calendar year, but not prior to September 1, 2009,
amend Schedule “B” without the Sponsor’s consent upon six months prior notice to
the Sponsor.
All reasonable expenses of Plan administration as shown on Schedule “B” attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate Participants’ accounts, except to the extent such amounts are
paid by the Sponsor in a timely manner.
All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participants’ accounts.
Section 8. Directions and Indemnification.
(a) Identity of the Sponsor and the Administrator.
The Trustee shall be fully protected in relying on the fact that the Sponsor and
the Administrator under the Plan are the individual or persons named as such
above or such other individuals or persons as the Sponsor may notify the Trustee
in writing.
(b) Directions from the Sponsor and the Administrator.
Whenever the Sponsor and the Administrator provides a direction to the Trustee,
the Trustee shall not be liable for any loss or expense arising from the
direction if the direction is contained in a writing provided by any individual
whose name has been submitted (and not withdrawn) in writing to the Trustee by
the Sponsor or the Administrator unless it is clear on the direction’s face that
the actions to be taken under the direction would be contrary to the terms of
this Agreement. The Trustee may rely without further duty of inquiry on the
authority of any such individual to provide direction to the Trustee on behalf
of the Sponsor.
For purposes of this Section, such Direction may also be made via EDT, facsimile
or such other secure electronic means in accordance with procedures agreed to by
the Sponsor and the Trustee and, in any such case the Trustee shall be fully
protected in relying on such Direction as if it were a Direction made in writing
by the Sponsor.
(c) Directions from Participants.
The Trustee shall not be liable for any loss which arises from any Participant’s
exercise or non-exercise of rights under the Plan over the assets in the
Participants’ hypothetical accounts.
(d) Indemnification.
The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Trustee by reason of any claim, regulatory proceeding, or litigation
arising from any act done or omitted to be done by any individual or person with
respect to the Plan or Trust, excepting only any and all Losses arising solely
from the Trustee’s negligence, bad faith, or breach of this Agreement.
Fidelity Confidential
20The Trustee shall also indemnify the Sponsor against, and hold the Sponsor
harmless from, any and all Losses that may be incurred by, imposed upon, or
asserted against the Sponsor by reason of any claim, regulatory proceeding, or
litigation arising from Trustee’s negligence, bad faith, or breach of this
Agreement.
The Trustee shall also indemnify the Sponsor against and hold the Sponsor
harmless from any and all such Losses that may be incurred by, imposed upon, or
asserted against the Sponsor solely as a result of: i) any defects in the
investment methodology embodied in the target asset allocation or model
portfolio provided through Portfolio Review, except to the extent that any such
Losses arise from information provided by the Participant, the Sponsor or third
parties; or ii) any prohibited transactions resulting from the provision of
Portfolio Review by the Trustee.
For purpose of this Section 8(d), any reference to the Sponsor and the Trustee
shall be deemed to include their respective directors, employees, officers,
agents, attorneys, affiliates, subsidiaries, subcontractors, carriers and
vendors.
(e) Survival.
The provisions of this Section shall survive the termination of this Agreement.
Section 9. Resignation or Removal of Trustee.
(a) Resignation and Removal.
The Trustee may resign at any time in accordance with the notice provisions set
forth below. The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below.
(b) Termination.
This Agreement may be terminated in full, or with respect to only a portion of
the Plan (i.e. a “partial deconversion”) at any time by the Sponsor upon prior
written notice to the Trustee in accordance with the notice provisions set forth
below.
(c) Notice Period.
In the event either party desires to terminate this Agreement or any Services
hereunder, the party shall provide at least one-hundred and eighty days
(180) prior written notice of the termination date to the other party; provided,
however, that the receiving party may agree, in writing, to a shorter notice
period.
(d) Transition Assistance.
In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist Sponsor in developing a plan for the orderly transition of
the Plan data, cash and assets then constituting the Trust and services provided
by the Trustee hereunder to Sponsor or its designee. The Trustee shall provide
such assistance for a period not extending beyond sixty (60) days from the
termination date of this Agreement. The Trustee shall provide to Sponsor, or to
any person designated by Sponsor, at a mutually agreeable time, one file of the
Plan data prepared and maintained by the Trustee in the ordinary course of
business, in the Trustee’s format. The Trustee may provide other or additional
transition assistance as mutually determined for additional fees, which shall be
due and payable by the Sponsor prior to any termination of this Agreement.
Fidelity Confidential
21(e) Failure to Appoint Successor.
If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.
Section 10. Successor Trustee.
(a) Appointment.
If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement. The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement. The
successor trustee and predecessor trustee shall not be liable for the acts or
omissions of the other with respect to the Trust.
(b) Acceptance.





--------------------------------------------------------------------------------





As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by the Sponsor or the successor trustee to
vest title to all Trust assets in the successor trustee or to deliver all Trust
assets to the successor trustee.
(c) Corporate Action.
Any successor of the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.
Section 11. Resignation. Removal, and Termination Notices.
All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
Senior Vice President Corporate Benefits Director, Zions Bancorporation, One
South Main Street, Suite 600, Salt Lake City, Utah 84111, and to the Trustee c/o
FESCo Business Compliance, Attn: Contracts, Fidelity Investments, 82 Devonshire
Street, MM3H, Boston, Massachusetts 02109, or to such other addresses as the
parties have notified each other of in the foregoing manner.
Section 12. Duration.
This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.
Fidelity Confidential
22Section 13. Insolvency of Sponsor.
(a) Trustee shall cease disbursement of funds for payment of benefits to
Participants if the Sponsor is Insolvent.
(b) All times during the continuance of this Trust, the principal and income of
the Trust shall be subject to claims of general creditors of the Sponsor under
federal and state law as set forth below.
(i) The Board of Directors and the Chief Executive Officer of the Sponsor shall
have the duty to inform Trustee in writing of Sponsor’s Insolvency. If a person
claiming to be a creditor of the Sponsor alleges in writing to Trustee that
Sponsor has become Insolvent, Trustee shall determine whether Sponsor is
Insolvent and, pending such determination, Trustee shall discontinue
disbursements for payment of benefits to Participants.
(ii) Unless Trustee has actual knowledge of Sponsor’s Insolvency, or has
received notice from Sponsor or a person claiming to be a creditor alleging that
Sponsor is Insolvent, Trustee shall have no duty to inquire whether Sponsor is
Insolvent. Trustee may in all events rely on such evidence concerning Sponsor’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Sponsor’s solvency.
(iii) If at any time Trustee has determined that Sponsor is Insolvent, Trustee
shall discontinue disbursements for payments to Participants and shall hold the
assets of the trust for the benefit of Sponsor’s general creditors. Nothing in
this Agreement shall in any way diminish any rights of Participants to pursue
their rights as general creditors of Sponsor with respect to benefits due under
the Plan or otherwise.
(iv) Trustee shall resume disbursement for the payment of benefits to
Participants in accordance with this Agreement only after Trustee has determined
that Sponsor is not Insolvent (or is no longer Insolvent).
(c) Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to (a) hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the
aggregate amount of all payments due to Participants under the terms of the Plan
for the period of such discontinuance, less the aggregate amount of any payments
made to Participants by Sponsor in lieu of the payments provided for hereunder
during any such period of discontinuance.
Section 14. Amendment or Modification.
This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee. The individuals
authorized to sign such instrument shall be those authorized by the Sponsor.
Section 15. Electronic Services.
(a) The Trustee may provide communications and Electronic Services via
electronic media, including, but not limited to NetBenefits, eWorkplace and
Fidelity Plan Sponsor WebStation. The Sponsor agrees to use such Electronic
Services only in the course of reasonable administration of or participation in
the Plan and to keep confidential and not alter, publish, copy, broadcast,
retransmit, reproduce, frame-in, link to, commercially exploit or otherwise
redisseminate the Electronic Services, any content
Fidelity Confidential
23associated therewith, or any portion thereof (including, without limitation,
any trademarks and service marks associated therewith), without the written
consent of the Trustee. Notwithstanding the foregoing, the Trustee acknowledges
that certain





--------------------------------------------------------------------------------





Electronic Services may, by their nature, be intended for noncommercial,
personal use by Participants or their beneficiaries, with respect to their
participation in the Plan, or for their other retirement or employee benefit
planning purposes, and certain content may be intended or permitted to be
modified by the Sponsor in connection with the administration of the Plan. In
such cases, the Trustee will notify the Sponsor of such fact, and any
requirements or guidelines associated with such usage or modification no later
than the time of initial delivery of such Electronic Services. To the extent
permission is granted to make Electronic Services available to administrative
personnel designated by the Sponsor, it shall be the responsibility of the
Sponsor to keep the Trustee informed as to which of the Sponsor personnel are
authorized to have such access. Except to the extent otherwise specifically
agreed by the parties, the Trustee reserves the right, upon notice when
reasonably feasible, to modify or discontinue Electronic Services, or any
portion thereof, at any time.
(b) Without limiting the responsibilities of the Trustee or the rights of the
Sponsor stated elsewhere in this Agreement, Electronic Services shall be
provided to the Sponsor without acceptance of legal liability related to or
arising out of the electronic nature of the delivery or provision of such
Services provided, however, the Trustee shall defend, indemnify and hold the
Sponsor harmless from any claims brought by third parties based upon
infringement of any patent, copyright, trademark, trade secret or other
proprietary right in connection with the Electronic Services furnished under the
Agreement. The Sponsor shall promptly notify the Trustee in writing of any such
claim. The Sponsor shall give reasonable assistance to the Trustee in defense of
any claim, at the Trustee’s expense. The Trustee shall have sole control of the
defense of any such claim. To the extent that any Electronic Services utilize
Internet services to transport data or communications, the Trustee will take,
and the Sponsor agrees to follow, reasonable security precautions. However, the
Trustee disclaims any liability for interception of any such data or
communications. The Trustee reserves the right not to accept data or
communications transmitted electronically or via electronic media by the Sponsor
or a third party if it determines that the method of delivery does not provide
adequate data security, or if it is not administratively feasible for the
Trustee to use the data security provided. The Trustee shall not be responsible
for, and makes no warranties regarding access, speed or availability of Internet
or network services, or any other service required for electronic communication,
nor does the Trustee make any warranties, express or implied, and specifically
disclaims all warranties of merchantability, fitness for a particular purpose,
or non-infringement. The Trustee shall not be responsible for any loss or damage
related to or resulting from any changes or modifications to the Electronic
Services made in violation of this Agreement.
(c) The Sponsor acknowledges that certain web sites through which the Electronic
Services are accessed may be protected by passwords or require a login and the
Sponsor agrees that neither the Sponsor nor, where applicable, Participants,
will obtain or attempt to obtain unauthorized access to such Services or to any
other protected materials or information, through any means not intentionally
made available by the Trustee for the specific use of the Sponsor. To the extent
that a PIN is necessary for access to the Electronic Services, the Sponsor
and/or its Participants, as the case may be, are solely responsible for all
activities that occur in connection with such PINs.
(d) The Trustee will provide to Participants the FullViewSM service via
NetBenefits, through which Participants may elect to consolidate and manage any
retirement account information available through NetBenefits as well as External
Account Information. To the extent not provided by the Trustee or its
affiliates, the data aggregation service will be provided by Yodlee.com, Inc. or
such other independent provider as the Trustee may select, pursuant to a
contract that requires the provider to take appropriate steps to protect the
privacy and confidentiality of information furnished by users of the service.
The Sponsor
acknowledges that Participants who elect to use FullViewSM must provide
passwords and PINs to the provider of data aggregation services. The Trustee
Fidelity Confidential
24will use External Account Information to furnish and support FullViewSM or
other services provided pursuant to this Agreement, and as otherwise directed by
the Participant. The Trustee will not furnish External Account Information to
any third party, except pursuant to subpoena or other applicable law. The
Sponsor agrees that the information accumulated through FullViewSM shall not be
made available to the Sponsor, provided, however, that the Trustee shall provide
to the Sponsor, upon request, aggregate usage data that contains no personally
identifiable information.
(e) The Trustee will use best efforts to maintain security and confidentiality
of all data retained on electronic systems.
Section 16. Assignment.
This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. Notwithstanding
the foregoing, Trustee may assign this Agreement in whole or in part, and any of
its rights and obligations hereunder, to a subsidiary or affiliate of Trustee
without consent of the Sponsor. All provisions in this Agreement shall extend to
and be binding upon the parties hereto and their respective successors and
permitted assigns.
Section 17. Force Maieure.





--------------------------------------------------------------------------------





No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, acts of terrorism, whether actual or
threatened, quarantines, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, power
outages or strikes. This clause shall not excuse any of the parties to the
Agreement from any liability which results from failure to have in place
reasonable disaster recovery and safeguarding plans adequate for protection of
all data each of the parties to the Agreement are responsible for maintaining
for the Plan.
Section 18. Confidentiality.
Both parties to this Agreement recognize that in the course of implementing and
providing the services described herein, each party may disclose to the other
Confidential Information. All such Confidential Information, individually and
collectively, and other proprietary information disclosed by either party shall
remain the sole property of the party disclosing the same, and the receiving
party shall have no interest or rights with respect thereto if so designated by
the disclosing party to the receiving party. Each party agrees to maintain all
such Confidential Information in trust and confidence to the same extent that it
protects its own proprietary information, and not to disclose such Confidential
Information to any third party without the written consent of the other party.
Each party further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of Confidential Information. In addition, each party
agrees not to disclose or make public to anyone, in any manner, the terms of
this Agreement, except as required by law, without the prior written consent of
the other party.
Section 19. General.
(a) Performance bv Trustee, its Agents or Affiliates.
The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates, and
that certain of such services may be provided pursuant to one or more other
contractual agreements or relationships.
Fidelity Confidential
25(b) Entire Agreement.
This Agreement, together with the Schedules referenced herein, contains all of
the terms agreed upon between the parties with respect to the subject matter
hereof. This Agreement supersedes any and all other agreements, written or oral,
made by the parties with respect to the services.
(c) Waiver.
No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or
subsequent failure or refusal to comply with any other obligation hereunder.
(d) Successors and Assigns.
The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.
(e) Partial Invalidity.
If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
(f) Section Headings.
The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.
(g) Communications.
In the event that the Sponsor retains any responsibility for delivering
Participant communications to some or all Participants and beneficiaries, the
Sponsor agrees to furnish the communications to such Participants in a timely
manner as determined under applicable law. The Sponsor also represents that such
communications will be delivered to such Participants and beneficiaries in a
manner permitted by applicable law, including electronic delivery that is
consistent with applicable regulations regarding electronic transmission (for
example, DOL Regulation §2520.104b-1). The Trustee and its affiliates shall have
no responsibility or liability for any Losses resulting from the failure of the
Sponsor to furnish any such communications in a manner which is timely and
consistent with applicable law.
The provisions of this Agreement shall apply to all information provided and all
Participant communications prepared and delivered by the Sponsor or the Trustee
during the implementation period prior to the execution date of this Agreement
and throughout the term set forth in this Agreement.
(h) Survival.





--------------------------------------------------------------------------------





Trustee’s and Sponsor’s respective obligations under this Agreement, which by
their nature would continue beyond the termination of this Agreement, including
but not limited to those contained in Sections 6(c), 8(d), 18, and 20, shall
survive any termination of the Agreement.
Fidelity Confidential
26(i) Merger.
The Trustee possesses the specific authority to, at the direction of the
Sponsor, execute any instrument necessary to affect Plan asset transfers with
trustees of other trusts whether or not sponsored by the Sponsor and to accept
the direct transfer of Plan assets, or to transfer Plans assets, as a party to
any such agreement, provided that the Trustee shall not be obligated to receive
any direct transfer unless prior thereto or coincident therewith, as the Trustee
may specify to the Sponsor in writing, the Trustee has received such
reconciliation, allocation, investment or other information concerning such
direction, contribution or representation with respect to the contribution or
transfer or the source thereof as the Trustee may require.
At the direction of the Sponsor, this Trust may be merged or consolidated with,
or its assets or liabilities may be transferred to, any other trust.
Section 20. Use of Data.
In order to fulfill its obligations under this Agreement, the Trustee may
receive personal data, including but not limited to, compensation, benefits,
tax, marital/family status and other similar information, about Participants
(“Personal Data”). With respect to Personal Data it receives, the Trustee agrees
to (i) safeguard Personal Data in accordance with its privacy policy, and
(ii) exercise the same standard of care in safeguarding such Personal Data that
it uses to protect the personal data of its own employees. Notwithstanding the
foregoing, the Sponsor may monitor the Trustee’s interactions with Participants
and the Sponsor authorizes the Trustee to permit third-party prospects of the
Trustee to monitor Participants’ interactions for the purpose of evaluating
Trustee’s services.
Section 21. Governing Law.
(a) Massachusetts Law Controls.
This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construction,
effect, and administration of this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
except to the extent those laws are superseded under section 514 of ERISA.
(b) Trust Agreement Controls.
The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control with respect to the responsibilities of the
Trustee. In all other cases, the provisions of the Plan shall control.
Fidelity Confidential
27By signing below, the undersigned represent that they are authorized to
execute this document on behalf of the respective parties. Each party may rely
without duty of inquiry on the foregoing representation.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
By:
 
/s/    Diana M. Andersen
 
 
Authorized Signatory
 
 
Name:
 
Diana M. Andersen
Title:
 
 
Date:
 
 

 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
By:
 
/s/    Stephanie Sheehan
 
 
Authorized Signatory
 
 
Name:
 
Stephanie Sheehan
Date:
 
9/20/2006

Fidelity Confidential
28SCHEDULES
Schedule “A” Recordkeepinq and Administrative Services
Administration
 
 
 
*
Establishment and maintenance of Participant account and election percentages.

 
 
 
*
Maintenance of the Plan investment options set forth on Schedule “C”.

 
 
 
*
Maintenance of the money classifications set forth in the Plan Administration
Manual.

 
 
 
*
The Trustee will provide the recordkeeping and administrative services set forth
on this Schedule “A” or as otherwise agreed to in writing (or by means of a
secure electronic medium) between Sponsor and Trustee. The Trustee may
unilaterally add or enhance services, provided such addition or enhancement is
made globally across the Trustee’s client base and provided there is no impact
on fees set forth in Schedule “B.”

A) Participant Services
 
 
 
1
Participant service representatives are available each Business Day at the times
set forth in the Plan Administration Manual via toll free telephone service for
Participant inquiries and transactions.

 
 
 
2
Through the automated voice response system and on-line account access via the
world wide web, Participants also have virtually 24 hour account inquiry and
transaction capabilities.






--------------------------------------------------------------------------------





 
 
 
3
For security purposes, all calls are recorded. In addition, several levels of
security are available including the verification of a PIN or such other
personal identifier as may be agreed to from time to time by the Sponsor and the
Trustee.

 
 
 
4
The following services are available via the telephone or such other electronic
means as may be agreed upon from time to time by the Sponsor and the Trustee and
will be provided as soon as administratively feasible or within such other
timeline as may be agreed upon in writing between the Sponsor and Trustee:

•
Process Participant enrollments, in accordance with the procedures set forth in
the Plan Administration Manual.

•
Provide Plan investment option information consisting of, but not limited, to
prospectus and performance summaries.

•
Provide and maintain information and explanations about Plan provisions.

•
Respond to and provide requests for literature.

•
Maintain and process changes to Participants’ contribution allocations for all
money sources, if applicable.

•
Process exchanges (transfers) between investment options on a daily basis.

•
Process in-service withdrawals, hardship withdrawals, and full distributions in
accordance with the procedures set forth in the Plan Administration Manual.

Fidelity Confidential
29B) Plan Accounting
 
 
 
1
Process consolidated payroll contributions according to the Sponsor’s payroll
frequency via EDT, consolidated magnetic tape or diskette. The data format will
be provided by the Trustee via EDT, PSW, or as otherwise agreed upon in writing.
If there is a change in data format, the Trustee will provide reasonably
advanced notification to Sponsor.

 
 
 
2
Maintain and update employee data necessary to support Plan administration. The
data will be submitted according to payroll frequency.

 
 
 
3
Provide daily Plan and Participant level accounting for all Plan investment
options.

 
 
 
4
Provide daily Plan and Participant level accounting for all money
classifications for the Plan.

 
 
 
5
Audit and reconcile the Plan and Participant accounts daily.

 
 
 
6
Reconcile and process Participant withdrawal requests and distributions in
accordance with the procedures set forth in the Plan Administration Manual. All
requests are paid based on the current market values of Participants’ accounts,
not advanced or estimated values. A distribution report will accompany each
check.






--------------------------------------------------------------------------------





 
 
 
7
Maintain and process changes to Participants’ existing hypothetical investment
mix elections.

C) Participant Reporting
 
 
 
1
Provide confirmation to Participants of all Participant initiated transactions
either online or via the mail, as selected by the Participant. Online confirms
are generated upon submission of a transaction and mail confirms are available
by mail generally within five (5) calendar days of the transaction.

 
 
 
2
Provide Participant statements in accordance with the procedures set forth in
the Plan Administration Manual.

D) Plan Reporting
 
 
 
1
Prepare, reconcile and deliver a monthly Trial Balance Report presenting all
money classes and investments. This report is based on the market value as of
the last business day of the month. The report will be delivered not later than
ten (10) calendar days after the end of each month in the absence of unusual
circumstances.

E) Government Reporting
 
 
 
1
Provide federal and state tax reporting and withholding on benefit payments made
to Participants and beneficiaries in accordance with this Agreement.]

 
 
 
2
Provide Mutual Fund tax reporting (Forms 1099 DIV. and 1099-B) to the Sponsor.

Fidelity Confidential
30F) Communication & Education Services
 
 
 
1
Design, produce and distribute a customized comprehensive communications program
for employees. The program may include multimedia informational materials,
investment education and planning materials, access to Fidelity’s homepage on
the internet and STAGES magazine. Additional fees for such services may apply as
mutually agreed upon between Sponsor and Trustee.

G) Other
 
 
 
1
Plan Sponsor Webstation: The Fidelity Participant Recordkeeping System is
available on-line to the Sponsor via the Plan Sponsor Webstation. PSW is a
graphical, Windows- based application that provides current Plan and
Participant-level information, including indicative data, account balances,
activity and history. The Sponsor agrees that PSW access will not be granted to
third parties without the prior consent of the Trustee.






--------------------------------------------------------------------------------





 
 
 
2
Change of Address by Telephone: The Trustee shall allow Participants as directed
by the Sponsor and documented in the Plan Administration Manual, to make address
changes via Fidelity’s toll-free telephone service.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
  
 
  
 
  
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
 
 
By:
 
/s/    Diana M. Andersen
  
8/18/2006
  
 
  
By:
 
/s/    Stephanie Sheehan
  
9/20/2006
 
 
Authorized Signatory
  
Date
  
 
  
 
 
Authorized Signatory
  
Date

Fidelity Confidential
31Schedule “B” Fee Schedule
 
 
 
 
 
 
 
Annual Recordkeeping Fee:
  
Fee waived.
 
 
Non-Fidelity Mutual Funds:
  
Fees paid directly to Fidelity Investments
Institutional Operations Company, Inc. (FIIOC)
Or its affiliates by Non-Fidelity Mutual Fund
Vendors shall be posted and updated quarterly
on Plan Sponsor Webstation at
https://psw.fidelity.com or successor site.

Zions Preferred Stock:
Commissions:
For the Zions Bancorporation Restated Deferred Compensation Plan, Fidelity
Capital Markets shall be entitled to remuneration in an amount of no more than
three and one-fifth cents ($.032) commission on each share of Zions Preferred
Stock. Any increase in such remuneration may be made only by a signed agreement
between the Sponsor and Trustee.
Other Fees:
•
Other Fees: separate charges may apply for extraordinary expenses resulting from
large numbers of simultaneous manual transactions, from errors not caused by
Fidelity, reports not contemplated in this Agreement, corporate actions, or the
provision of communications materials in hard copy which are also accessible to
participants via electronic services in the event that the provision of such
material in hard copy would result in an additional expense deemed to be
material. The Administrator may withdraw reasonable administrative fees from the
Trust by written direction to Fidelity.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
  
 
  
 
  
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
 
 
By:
 
/s/    Diana M. Andersen
  
8/18/2006
  
 
  
By:
 
/s/    Stephanie Sheehan
  
9/20/2006
 
 
Authorized Signatory
  
Date
  
 
  
 
 
Authorized Signatory
  
Date

Fidelity Confidential
32Schedule “C” Investment Options





--------------------------------------------------------------------------------





In accordance with Section 5(b), the Sponsor hereby directs the Trustee that
Participants’ individual hypothetical accounts may be invested in the following
investment options:
For the Zions Bancorporation Restated Deferred Compensation Plan:
•
Fidelity Capital & Income Fund

•
Fidelity Freedom 2000 Fund®

•
Fidelity Freedom 2005 Fund®

•
Fidelity Freedom 2010 Fund®

•
Fidelity Freedom 2015 Fund®

•
Fidelity Freedom 2020 Fund®

•
Fidelity Freedom 2025 Fund®

•
Fidelity Freedom 2030 Fund®

•
Fidelity Freedom 2035 Fund®

•
Fidelity Freedom 2040 Fund®

•
Fidelity Freedom Income Fund®

•
Fidelity Retirement Money Market Portfolio

•
Fidelity U.S. Bond Index Fund

•
AllianceBernstein International Value Fund - Advisor Class

•
American Beacon Large Cap Value Fund - PlanAhead Class

•
BlackRock International Opportunities Fund - Institutional Class

•
Columbia Acorn USA Fund - Class Z

•
Evergreen Special Values Fund - Institutional Class

•
Janus Mid Cap Value Fund - Investor Class

•
Julius Baer International Equity Fund - Class A

•
Lazard Emerging Markets Portfolio - Institutional Class

•
Legg Mason Partners Aggressive Growth Fund - Class A

•
Loomis Sayles Bond - Institutional Class

•
Loomis Sayles Global Bond - Institutional Class

•
Morgan Stanley Institutional International Real Estate Portfolio - Class A

•
PIMCO Commodity Real Return Strategy Fund - Institutional Class

•
PIMCO Total Return Fund - Institutional Class

•
Rainier Small/Mid Cap Equity Portfolio - Investor Class

•
Spartan® International Index Fund - Investor Class

•
Spartan® Total Market Index Fund - Investor Class

•
Spartan® U.S. Equity Index Fund - Investor Class

•
Vanguard Mid-Cap Index Fund - Admiral Class

•
Vanguard REIT Index Fund - Admiral Class

•
Vanguard Small-Cap Index Fund - Admiral Class

•
Victory Diversified Stock Fund - Class A

•
Wasatch Core Growth Fund

•
Wasatch Small Cap Value Fund

•
Zions Common Stock Fund

•
Zions Preferred Stock Fund

For the Zions Bancorporation Restated Deferred Compensation Plan, the Sponsor
hereby directs that the investment option referred to in Section 5(c), Section
5(f)(vi)(B)(5), and Section 5(g)(vi)(B)(5) shall be Fidelity Retirement Money
Market Portfolio.
33For the Zions Bancorporation Restated Deferred Compensation Plan for Directors
•
Fidelity Retirement Money Market Portfolio

•
Zions Common Stock Fund

For the Zions Bancorporation Restated Deferred Compensation Plan for Directors,
the Sponsor hereby directs that the investment option referred to in
Section 5(c) and Section 5(f)(vi)(B)(5) shall be Fidelity Retirement Money
Market Portfolio.
For the Restated Amegy Bancorporation, Inc. Non-Employees Directors Deferred Fee
Plan
•
Zions Common Stock Fund

For the Restated Amegy Bancorporation, Inc. Non-Employees Directors Deferred Fee
Plan, the Sponsor hereby directs that the investment option referred to in
Section 5(f)(vi)(B)(5) shall be the Zions Common Stock Fund.
 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
 
By:
 
/s/    Connie Linardakis
 
9/13/2006
 
 
Authorized Signatory
 
Date

34Schedule “D” Operational Guidelines for Non-Fidelity Mutual Funds
Pricing
By 7:00 p.m. Eastern Time (“ET”) each Business Day, the Non-Fidelity Mutual Fund
Vendor (“Fund Vendor”) will input the following information (“Price
Information”) into the Fidelity Participant Recordkeeping System (“FPRS”) via
the remote access price screen that FIIOC, an affiliate of the Trustee, has
provided to the Fund Vendor: (1) the NAV for each Fund at the Close of Trading,
(2) the change in each Fund’s NAV from the Close of Trading on the prior
Business Day, and (3) in the case of an income fund or funds, the daily accrual
for interest rate factor (“mil rate”). FIIOC must receive Price Information each
Business Day. If on any Business Day the Fund Vendor does not provide such Price
Information to FIIOC, FIIOC shall pend all associated transaction activity in
the FPRS until the relevant Price Information is made available by Fund Vendor.
Trade Activity and Wire Transfers
By 7:00 a.m. ET each Business Day following Trade Date (“Trade Date Plus One”),
FIIOC will provide, via facsimile, to the Fund Vendor a consolidated report of
net purchase or net redemption activity that occurred in each of the Funds up to
4:00 p.m. ET on the prior Business Day. The report will reflect the dollar
amount of assets and shares to be invested or withdrawn for each Fund. FIIOC
will transmit this report to the Fund Vendor each Business Day, regardless of
processing activity. In the event that data contained in the 7:00 a.m. ET
facsimile transmission represents estimated trade activity, FIIOC shall provide
a final
facsimile to the Fund Vendor by no later than 9:00 a.m. ET. Any resulting
adjustments shall be processed by the Fund Vendor at the net asset value for the
prior Business Day.
The Fund Vendor shall send via regular mail to FIIOC transaction confirms for
all daily activity in each of the Funds. The Fund Vendor shall also send via
regular mail to FIIOC, but no later than the fifth Business Day following
calendar month close, a monthly statement for each Fund. FIIOC agrees to notify
the Fund Vendor of any balance discrepancies within twenty (20) Business Days of
receipt of the monthly statement.
For purposes of wire transfers, FIIOC shall transmit a daily wire for aggregate
purchase activity and the Fund Vendor shall transmit a daily wire for aggregate
redemption activity, in each case including all activity across all Funds
occurring on the same day.
Prospectus Delivery
FIIOC shall be responsible for the timely delivery of Fund prospectuses and
periodic Fund reports (“Required Materials”) to Participants, and shall retain
the services of a third-party vendor to handle such mailings. The Fund Vendor
shall be responsible for all materials and production costs, and hereby agrees
to provide the Required Materials to the third-party vendor selected by FIIOC.
The Fund Vendor shall bear the costs of mailing annual Fund reports to
Participants. FIIOC shall bear the costs of mailing prospectuses to
Participants.
Fidelity Confidential
35Proxies
The Fund Vendor shall be responsible for all costs associated with the
production of proxy materials. FIIOC shall retain the services of a third-party
vendor to handle proxy solicitation mailings and vote tabulation. Expenses
associated with such services shall be billed directly the Fund Vendor by the
third-party vendor.
Participant Communications
The Fund Vendor shall provide internally prepared fund descriptive information
approved by the Funds’ legal counsel for use by FIIOC in its written Participant
communication materials. FIIOC shall utilize historical performance data
obtained from third-party vendors (currently Morningstar, Inc., FACTSET Research
Systems and Lipper Analytical Services) in telephone conversations with
Participants and in quarterly Participant statements. The Sponsor hereby
consents to FIIOC’s use of such materials and acknowledges that FIIOC is not
responsible for the accuracy of third-party information. FIIOC shall seek the
approval of the Fund Vendor prior to retaining any other third-party vendor to
render such data or materials under this Agreement.
Compensation
FIIOC shall be entitled to fees as set forth in a separate agreement with the
Fund Vendor.





--------------------------------------------------------------------------------





Fidelity Confidential
36Schedule “E” Available Liquidity Procedures for Unitized Stock Funds
The following procedures shall govern sales of the Stock Funds requested for a
day on which Available Liquidity is insufficient:
 
 
 
1.
Withdrawals and distributions will be aggregated and placed first in the
hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring a sale
of Stock Fund units shall be honored for that day.

 
 
 
2.
If Available Liquidity has not been exhausted by the aggregate of withdrawals
and distributions, then all remaining transactions involving a sale of units in
the Stock Funds (exchanges out) shall be grouped on the basis of when such
requests were received, in accordance with standard procedures maintained by the
Trustee for such grouping as they may be amended from time to time. To the
extent of Available Liquidity, groups of exchanges out of the Stock Funds shall
be honored, by group, on a FIFO basis. If Available Liquidity is insufficient to
honor all exchanges out within a group, then none of the exchanges out in such
group shall be honored, and no exchanges out in a later group shall be honored.

 
 
 
3.
Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
Business Day on which there is Available Liquidity.

Fidelity Confidential





